DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  “magnetic core,;” (line 4), should likely read “magnetic core;”.  A comma and a semi-colon together in this manner are apparently a simple typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses: “The method of claim 1, comprising overmolding the magnetic core while the magnetic core is a single piece of ferromagnetic material prior to cutting the magnetic core in half” (lines 1-3).  It is appreciated that the Applicant has amended this claim, apparently to overcome the previously applied 112(b) rejection, however, the amendment does not cure the previous deficiency because there is no indication of how claim 2 further limits the method of claim 1.  That is, claim 2 still recites only that the overmolding occurs prior to the cutting.  This recitation is indefinite because claim 1 already discloses: “overmolding a first overmold over the first core half of the magnetic core and the first windings and a second overmold over the second after overmolding, cutting the magnetic core in half” (lines 6-8; emphasis added).  If the cutting occurs after the overmold step, then the overmolding naturally occurs “while the magnetic core is a single piece”.  As such, it is impossible to know how claim 2 is intended to further limit or define the disclosed method of claim 1.  Because the specification sheds no light on the subject, claim 2 has been examined, as best understood, to intend the same limitations as lines 7-10 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Banting et al. (US 2010/0085036 A1), in view of Venezia (US 4,782,582).
Regarding claim 1, Banting discloses a method, comprising: wrapping first windings (“winding layers of metal”: first layer of metal windings, 905) around a first core half (805) of a magnetic core of a current transformer; wrapping second windings (another layer of metal windings, 905) around a second core half of the magnetic core (figs. 12-13; pars. 0132-0133); after wrapping the first windings around the first core half and the second windings around the second core half; overmolding a first overmold (“coated with an epoxy”) over the first core half of the magnetic core and the first windings and a second overmold (“vacuum impregnated with varnish”) over the second core half of the magnetic core and the second windings (par. 0133); before or after being split into the sections 805 and 815”).  Banting, however, does not explicitly disclose inserting the magnetic core into an overmold tool.

    PNG
    media_image1.png
    626
    542
    media_image1.png
    Greyscale
Venezia teaches that it is well known to perform a related method, including: wrapping first windings (annotated fig. 3, below: top one of 32, as viewed) around a first core half (top one of 34) of a magnetic core (30) of a current transformer (“toroidal ballast choke”, i.e. “toroidal choke”) wrapping second windings (annotated fig. 3, below: bottom one of 32, as viewed) around a second core half (bottom one of 34) of the magnetic core (figs. 3-4; col. 1, lines 9-12; col. 2, lines 47-50; col. 3, lines 35-43); and inserting the magnetic core into an overmold tool (“mold” or “open-topped mold: figs. 6-7; cols. 3-4, lines 62-68 and 1-10); overmolding a first overmold (fig. 3: top one of 36) over the first core half of the magnetic core and a second overmold (fig. 3: bottom one of 36) over the second core half of the magnetic core (figs. 3-4; cols. 3-4, lines 62-68 and 1-15).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Banting to incorporate the use of an overmold tool (i.e. a mold) to form overmolding from Venezia.  It is considered well-known that the use of 
Regarding claim 2, as best understood, the modified Banting teaches the method of claim 1 as detailed above, and Banting further discloses overmolding the magnetic core while the magnetic core is a single piece of ferromagnetic material prior to cutting the magnetic core in half (par. 0133).
Regarding claim 3, the modified Banting teaches the method of claim 1 as detailed above, and Venezia further teaches that it is well known to wait for a mold material to set (“drying”…“in an oven”) prior to cutting the magnetic core in half (col. 4, lines 19-20; col. 4, lines 26-33).  
PHOSITA would have realized that cutting the core in half when the mold material (i.e. epoxy, of Banting) was not yet set, would be deleterious and disadvantageous.  It is obvious to allow a molded object to set prior to cutting it, as is taught by Venezia.
Regarding claim 4, the modified Banting teaches the method of claim 1 as detailed above, and Venezia further teaches that it is well known to perform the method including maintaining a position of the magnetic core using alignment features (40) on the overmold to cut the magnetic core in half (figs. 3-4 and 6-8; col. 4, lines 8-28). 
Note: the claimed “overmold” is the actual encapsulating material (36), and not the “overmold tool”, i.e. the mold, itself.  
Regarding claim 7, the modified Banting teaches the method of claim 1 as detailed above, and Venezia further teaches that it is well known that overmolding the magnetic core comprises molding a cavity that forms a first gap (at left one of 40) on a first end (left end) between the first core half and the second core half and a second gap (at right one of 40) on a second end (right end), opposite the first end, between the first core half and the second core half to allow cutting across a diameter of the magnetic core (figs. 3-4 and 6-9; col. 3, lines 51-65; col. 4, lines 26-33).  Banting also discloses that a gap between the ends of each core half is formed (par. 0135).
Regarding claim 8, the modified Banting teaches the method of claim 1 as detailed above, and Banting further discloses electrically connecting the current transformer (CT) to fault detection circuitry via lead cables attached to ends of the first windings and the second windings of the CT (Abstract; figs. 6-8 and 14-18; pars. 0141-0143).  
Regarding claim 21, Banting discloses a method, comprising: wrapping first windings (“winding layers of metal”: first layer of metal windings, 905) around a first core half (805) of a magnetic core of a current transformer; wrapping second windings (another layer of metal windings, 905) around a second core half of the magnetic core (figs. 12-13; pars. 0132-0133); after wrapping the first windings around the first core half and the second windings around the second core half; overmolding a first overmold (“coated with an epoxy”) over the first core half of the magnetic core and a second overmold (“vacuum impregnated with varnish”) over the second core half of the magnetic core;Page 3 of 7Appl. No. 16/207,572Reply to Office Action of 15 January 2021 after overmolding, cutting the magnetic core in half across the diameter of the overmold (par. 0133: “the core may be coated either before or after being split into the sections 805 and 815”).  Banting, however, does not explicitly disclose inserting the magnetic core into an overmold tool or forming the magnetic core with a first gap on a first end between the first core half and the second core half and a second gap on a second end, opposite the first end, between the first core half and the second core half to allow cutting across a diameter of the magnetic core within the first gap and the second gap.
Venezia teaches the method as detailed above with respect to claim 1, including teaching that it was well known to place the core in an overmold tool.  Venezia further teaches that it was well known at the time of filing to a first gap (at left one of 40) on a first end (left end) between the first core half and the second core half and a second gap (at right one of 40) on a second end (right end), opposite the first end, between the first core half and the second core half to allow cutting across a diameter of the magnetic core (figs. 3-4 and 6-9; col. 3, lines 51-65; col. 4, lines 26-33).  Banting also discloses that a gap between the ends of each core half is formed (par. 0135).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 22, Banting discloses a method, comprising: (“winding layers of metal”: first layer of metal windings, 905) around a first core half (805) of a magnetic core of a current transformer; wrapping second windings (another layer of metal windings, 905) around a second core half of the magnetic core (figs. 12-13; pars. 0132-0133); after wrapping the first windings around the first core half and the second windings around the second core half; overmolding a first overmold (“coated with an epoxy”) over the first core half of the magnetic core and a second overmold (“vacuum impregnated with varnish”) over the second core half of the magnetic core while the magnetic core is a single piece; after overmolding, cutting the magnetic core in half (par. 0133: “the core may be coated either before or after being split into the sections 805 and 815”).  As with claim 1, Banting, however, does not explicitly disclose inserting the magnetic core into an overmold tool.
Venezia teaches the method as detailed above with respect to claim 1.
It would have been obvious to combine the prior art reference teachings for the same reasons as discussed above regarding claim 1.  Those portions of the rejection are not included here to avoid a repetitious and overly long Office action.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Banting in view of Venezia, further in view of Bernklau (US 2009/0115403 A1).
Regarding claim 5, the modified Banting teaches all of the elements of the current invention as detailed above with respect to claim 4.  Banting and Venezia, however, do not appear to teach installing the first core half within a first housing of a faulted circuit indicator (FCI) by engaging a first set of the alignment features with corresponding recesses of the first housing.
Bernklau teaches that it is well known to perform a related method (Title; Abstract; pars. 0015-0017), including providing a toroidal magnetic core (100) of a current transformer (54), the core having first and second divided magnetic core halves (102 and 190), and having been wrapped with windings and further including installing the first core half (102) within a first housing (86, 120) of a faulted circuit indicator (FCI) (“current monitoring status indicator”) by engaging a first set of the alignment features (196A, 196B) with corresponding recesses (92) of the first housing (fig. 4; pars. 0002-0005, 0019, 0028 and 0032-0033).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the inventions of Banting and Venezia to incorporate the use of the known alignment features in building a toroidal current transformer in the known faulted 
Regarding claim 6, the modified Banting teaches all of the elements of the current invention as detailed above with respect to claim 5.  Bernklau further teaches that it is well known to perform installation [of] the second core half (190) of the current transformer (CT) within a second housing (150, 160) of a faulted circuit indicator (FCI) (“current monitoring status indicator”), different from the first housing, by engaging a second set of the alignment features (196A and 196B on 192) with corresponding recesses (164) of the second housing (fig. 4; pars. 0020 and 0032-0033).
Please refer to claim 5 regarding the rationale for combination of references, as it is applicable to this claim in the same manner.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.  Applicant has argued that Venezia does not disclose the newly amended 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729